Dismissed and Memorandum Opinion filed April 1, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00017-CV
____________
 
EX PARTE DUD STEADMAN, JR., Appellant
 
 
 

 
On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2009-62010
 

 
MEMORANDUM
OPINION
This is an attempted appeal from a judgment signed October
23, 2009.  No motion for new trial was filed.  Appellant’s notice of appeal was
filed January 5, 2010.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.
Appellant’s notice of appeal was not filed timely.  A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(Tex. 1997) (construing the predecessor to Rule 26).  However, the appellant
must offer a reasonable explanation for failing to file the notice of appeal in
a timely manner.  See Tex. R.
App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617–18. 
Appellant’s notice of appeal was not filed within the fifteen-day period
provided by rule 26.3
On March 5, 2010, notification was transmitted to all parties
of the Court’s intent to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Yates, Seymore, and Brown.